I dissent from the denial of the application to vacate the judgment of the district court of appeal in this cause. I do not think that the decisions holding that a marriage contracted in good faith between slaves is not a marriage at all should be followed. And if it were conceded that such a marriage is technically null on the ground that the parties were slaves without capacity to contract, under the decisions of the courts of the slave states made during the existence of that condition, nevertheless the children born of such a marriage should be considered as legitimate under our statute. Section 1387 of the Civil Code declares that "The issue of all marriages null in law, or dissolved by divorce, are legitimate." There being no evidence in the record as to the law of Missouri where the marriage of the deceased with the mother of the petitioners took place and where they were born of that marriage, it is to be assumed that the law of that state is the same as our own. If ever there was a law which should be broadly and liberally construed, it must be admitted that this law is of that class when applied to a marriage which, in all respects except the capacity to enter into it, was as formally solemnized and as faithfully observed as that of free persons. I can conceive of no sound reason for refusing to apply this statute to the children of a marriage which is null only because the man and woman who entered into the relation were slaves. The question is of little future importance, but I cannot allow a doctrine which I deem so repugnant to humanity to receive even the silent sanction of acquiescence without a protest. I think it proper to add that the denial of a rehearing in this court does not necessarily mean an approval of the opinion of the district court. (People v. Davis, 147 Cal. 350, [81 P. 718].) *Page 725